CALLAGHAN, J.
(concurring in result). I concur in the reversal of the order appealed from on the sole ground that a justice of the Municipal Court is without power to set aside a judgment for any cause, except fraud or newly discovered evidence, after trial before the court without a jury. Subdivision 7 of section 6 of the Municipal Court Code, _ defining the jurisdiction of that court, is in part as follows:
“ * * * To grant a new trial upon any o£ the grounds for which a new trial may be granted by the Supreme Court in an action pending therein, including the grounds of fraud and newly discovered evidence.”
This part of the section is a limitation upon the words found in the first part of subdivision 7 of section 6, which confers power “to vacate * * * any process, mandate, judgment, order or final order, in furtherance of justice, for any error in form or substance,” and limits the power to set aside such judgments and grant new trials to the power conferred upon the Supreme Court; and inasmuch as a justice of the Supreme Court is without power to set aside a judgment once granted, after trial before the court without a jury, it is difficult to see how we can extend this power to the Municipal Court.
It is a cardinal rule in the construction of statutes that words of general import are limited by words of restricted import immediately following and relating to the same subject. 36 Cyc. p. 1119. Tested by this rule, I am compelled to construe this statute as limiting and restricting the power of the Municipal Court to that possessed by the Supreme Court. By section 254 of the old Municipal Court Act (Laws 1902, c. 580) power was given to the trial judge to set aside a judgment after trial before the court without a jury and grant a new trial. But no such provision was incorporated in the present Code. It may well be that this power was unreasonably exercised, and the Legislature intended to avoid an abuse of the power which might be exercised under that provision; besides, no good reason can be assigned for extending to a trial judge the power to review a judgment rendered by him after he has once had an opportunity to fully deliberate upon it before first deciding. That power can properly be exercised only by an appellate court.
Order reversed, with $10 costs, and the judgment reinstated.